This is a proceeding to discipline respondent, an attorney at law, for professional misconduct. The issues of fact were referred to a Referee for hearing and report setting forth his findings on the issues. After hearing, the Referee filed his report, which petitioner now moves to confirm. Respondent was admitted to the Bar in this court in December, 1933; he has maintained an office at 1501 Broadway, New York City; and resides in Rockland County. The evidence supports the findings of the Referee that respondent (1) concealed from his client (Mrs. Rieamonte) that premises which she purchased were incumbered by a second mortgage at the time of the closing of title; (2) prepared the deed from the seller to his said client and deliberately omitted to include any recitation of the second mortgage; (3) prepared and induced this client to execute and deliver a purchase-money mortgage which respondent represented to be a second mortgage, whereas it was in fact a third mortgage; (4) received moneys from the seller to satisfy the second mortgage, but instead converted the money to his own Use; (5) induced the same client to give false testimony before the Additional Special Term of the Supreme Court, Kings County, with respect to these charges; (6) converted moneys received by him from the husband of another client (Mrs. Kaehel) to be held in escrow for her; (7) caused her to make an agreement with her husband in a pending action, without the knowledge of her attorneys of record, by reason of which the latter were defrauded of their retaining lien on the proceeds of the settlement; (8) between December, 1962 and December, 1963 issued over 150 cheeks which were returned for insufficient funds; (9) commingled escrow and clients’ funds with his own; (10) submitted false affidavits in a matrimonial action; and (11) gave false testimony before the Referee. The motion to confirm the Referee’s report is granted and his findings are confirmed; and, on the basis of such findings, respondent is disbarred and his name directed to be struck from the roll of attorneys and counselors at law of the State of New York, effective immediately.
Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.